Exhibit 10.1

Execution Version

COOPERATION AGREEMENT

This Cooperation Agreement (this “Agreement”) is made by and between J.
Alexander’s Holdings, Inc. (the “Company”), on the one hand, and Ancora
Advisors, LLC (“Ancora”), Ancora Merlin Institutional LP, Ancora Merlin LP,
Ancora Catalyst Institutional LP, Ancora Catalyst LP, Ancora/Thelen Small-Mid
Cap Mutual Fund and Frederick DiSanto (collectively, the “Ancora Parties” and
individually a “Member” of the Ancora Parties), on the other hand, on behalf of
themselves and their respective Affiliates (as defined below) (the Company and
the Ancora Parties together, collectively, the “Parties”).

WHEREAS, the Ancora Parties beneficially own an aggregate of 1,210,917 shares of
common stock, par value $0.001 (the “Common Stock”), of the Company issued and
outstanding on the date hereof;

WHEREAS, the Parties have determined that it is in their respective best
interests to come to an agreement with respect to the appointment of a nominee
of the Ancora Parties to the Company’s Board of Directors (the “Board”) and
certain other matters, as provided in this Agreement; and

NOW, THEREFORE, in consideration of and reliance upon the mutual covenants and
agreements contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the Parties hereto
agree as follows:

1.    Board Matters & Voting.

(a)    The Company shall, effective immediately following the execution of this
Agreement, (i) increase the size of the Board to seven directors and
(ii) appoint Carl J. Grassi (the “Appointee”) as a Class II director of the
Company with a term expiring at the Company’s 2020 annual meeting of
shareholders (the “2020 Annual Meeting”).

(b)    Provided that the Ancora Parties continue to Beneficially Own (as defined
below) in the aggregate at least 3.0% of the Company’s then outstanding Common
Stock (subject to adjustment for reclassification and other equitable
adjustments) (the “Company Ownership Level Minimum”), the Company shall include
Appointee in the Company’s slate of nominees for election as a Class II director
of the Company at the 2020 Annual Meeting and shall use commercially reasonable
efforts to cause the election of Appointee to the Board at the 2020 Annual
Meeting (including recommending that the Company’s shareholders vote in favor of
the election of Appointee, including Appointee in the Company’s proxy statement
for the 2020 Annual Meeting and otherwise supporting Appointee for election in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate).

(c)    If, during the Standstill Period, Appointee resigns from the Board or is
rendered unable (due to death or disability) to, or refuses to, serve on the
Board, and at such time the Ancora Parties Beneficially Own in the aggregate the
Company Ownership Level Minimum, the Ancora Parties shall be entitled to
designate a replacement (who shall qualify as “independent” pursuant to the
rules of The New York Stock Exchange and the applicable rules and regulations of
the Securities and Exchange Commission (“SEC”)) for Appointee who shall be
recommended by



--------------------------------------------------------------------------------

the Company’s Nominating and Corporate Governance Committee and approved by the
Board (such recommendation and approval not to be unreasonably withheld,
conditioned or delayed). If such proposed designee is not approved by such
committee or the Board, the Ancora Parties shall be entitled to continue
designating a replacement, subject to the terms of this Section 1(c), until such
proposed designee is approved by such committee and the Board (a “Replacement”),
and, following such approval by such committee and the Board, the Company shall
take all necessary action to promptly appoint such person to the Board. Further,
the Board and all applicable committees thereof shall take all necessary actions
to appoint any Replacement to any applicable committee(s) of the Board of which
the Appointee was a member immediately prior to such Appointee’s resignation or
removal, provided that such Replacement is qualified to serve on any such
committee(s) of the Board.

(d)    The Company shall include within its definitive proxy statement for the
2020 Annual Meeting a proposal to amend the Company’s Amended and Restated
Charter (the “Charter”) to provide for majority voting in uncontested director
elections.

(e)    Upon the appointment of Appointee to the Board, Appointee shall be
appointed to the Board’s Compensation Committee. In addition, upon the
reasonable request of Appointee, the Board shall consult with Appointee
regarding the appointment of Appointee to one or more other committees of the
Board, with the understanding that the intent of the Parties is that Appointee
or any Replacement shall be considered for membership on committees of the Board
in a similar manner to other members of the Board. Appointee shall have the same
right as other members of the Board to be invited to attend meetings of
committees of the Board of which Appointee is not a member. Further, in the
event the Board establishes any new committee(s) of the Board during the
Standstill Period, Appointee shall be appointed to such committee(s), provided
that Appointee is qualified to serve on any such committee(s) of the Board.

(f)    While Appointee or the Replacement serves as a director of the Board,
Appointee or the Replacement, as the case may be, shall receive compensation
(including equity based compensation, if any) for the Board and committee
meetings attended, an annual retainer and benefits (including expense
reimbursements) on the same basis as all other non-employee directors of the
Company.

(g)    At all times while serving as a member of the Board, Appointee or the
Replacement, as the case may be, will be governed by the same protections and
obligations regarding confidentiality, conflicts of interest, related party
transactions, fiduciary duties, codes of conduct, trading and disclosure
policies, director resignation policy, and other governance guidelines and
policies of the Company as other directors, as amended from time to time
(collectively, “Company Policies”), and shall have the same rights and benefits,
including with respect to insurance, indemnification, compensation and fees, as
are applicable to all independent directors of the Company. The Company shall
make available to Appointee or the Replacement copies of all Company Policies
not publicly available on the Company’s website. At all times while Appointee or
the Replacement is serving as a member of the Board, (i) Appointee or the
Replacement shall not disclose to the Ancora Parties, any Member of the Ancora
Parties or any “Affiliate” or “Associate” (as each is defined in Rule 12b-2
promulgated by the SEC pursuant to the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)) of each such Member of the Ancora Parties
(collectively and individually, the “Ancora Affiliates”) or any other person or

 

2



--------------------------------------------------------------------------------

entity not affiliated with the Company any confidential information of the
Company, and (ii) each Member of the Ancora Parties shall not, and shall cause
the Ancora Affiliates not to, seek to obtain confidential information of the
Company from Appointee or the Replacement.

(h)    Notwithstanding anything to the contrary in this Agreement, the rights
and privileges set forth in this Agreement shall be personal to the Ancora
Parties and may not be transferred or assigned to any individual, corporation,
partnership, limited liability company, joint venture, estate, trust,
association, organization or other entity of any kind or nature (each, a
“Person”), except that the Ancora Parties shall be permitted to transfer or
assign this Agreement to their respective Affiliates.

(i)    For purposes of this Agreement, the term “Beneficially Own” or variations
thereof shall have the meaning set forth in Rule 13d-3 promulgated under the
Exchange Act.

2.    Standstill and Voting.

(a)    The Ancora Parties each agree that during the Standstill Period, the
Ancora Parties, any Member of the Ancora Parties and the Ancora Affiliates will
not (and they will not assist or encourage others to), directly or indirectly,
in any manner, without prior written approval of the Board:

(i)    take any actions, including acquiring, seeking to acquire or agreeing to
acquire (directly or indirectly, whether by market purchases, private purchases,
tender or exchange offer, through the acquisition of control of another person,
by joining a “group” (within the meaning of Section 13(d)(3) of the Exchange
Act), through swap or hedging transactions or otherwise) any shares of Common
Stock (or Beneficial Ownership thereof) or any securities convertible or
exchangeable into or exercisable for any shares of Common Stock (or Beneficial
Ownership thereof) (including any derivative securities or any other rights
decoupled from the underlying securities of the Company) such that the Ancora
Parties would Beneficially Own in excess of 9.9% of the outstanding shares of
Common Stock;

(ii)    (A) knowingly encourage, advise or influence any other Person or
knowingly assist any third party in so encouraging, assisting or influencing any
other Person with respect to the giving or withholding of any proxy, consent or
other authority to vote or in conducting any type of referendum (other than such
encouragement, advice or influence that is consistent with Company management’s
recommendation in connection with such matter) or (B) advise, influence or
encourage any Person with respect to, or effect or seek to effect, whether alone
or in concert with others, the election, nomination or removal of a director
other than as permitted by Section 1;

(iii)    solicit proxies or written consents of shareholders or conduct any
other type of referendum (binding or non-binding) (including any “withhold,”
“vote no” or similar campaign) with respect to the shares of Common Stock, or
from the holders of the shares of Common Stock, or become a “participant” (as
such term is defined in Instruction 3 to Item 4 of Schedule 14A promulgated
under the Exchange Act) in or knowingly encourage or assist any third party in
any “solicitation” of any proxy, consent or other authority (as such terms are
defined under the Exchange Act) to vote any shares of Common Stock (other than
any encouragement, advice or influence that is consistent with Company
management’s recommendation in connection with such matter);

 

3



--------------------------------------------------------------------------------

(iv)    (A) form or join in a “group” with respect to any shares of Common Stock
(other than a “group” solely consisting of the Ancora Parties or Ancora
Affiliates), (B) grant any proxy, consent or other authority to vote with
respect to any matters to be voted on by the Company’s shareholders (other than
to the named proxies included in the Company’s proxy card for any annual meeting
or special meeting of shareholders or in accordance with Section 2(b)) or
(C) agree to deposit or deposit any shares of Common Stock or any securities
convertible or exchangeable into or exercisable for any such shares of Common
Stock in any voting trust or similar arrangement (other than (I) to the named
proxies included in the Company’s proxy card for any Shareholders Meeting,
(II) customary brokerage accounts, margin accounts, prime brokerage accounts and
the like and (III) any agreement solely among the Ancora Parties or Ancora
Affiliates);

(v)    without the approval of the Board, separately or in conjunction with any
third party in which it is or proposes to be either a principal, partner or
financing source or is acting or proposes to act as broker or agent for
compensation, propose (publicly or privately) or effect any tender offer or
exchange offer, merger, acquisition, reorganization, restructuring,
recapitalization or other business combination involving the Company or a
material amount of the assets or businesses of the Company or actively
encourage, initiate or support any other third party in any such activity;
provided, however, that the Ancora Parties and Ancora Affiliates shall be
permitted to (i) sell or tender their shares of Common Stock, and otherwise
receive consideration, pursuant to any such transaction and (ii) vote on any
such transaction in accordance with Section 2(b);

(vi)    present at any annual meeting or any special meeting of the Company’s
shareholders any proposal for consideration for action by the shareholders;

(vii)    take any action in support of or make any proposal or request that
constitutes: (A) controlling, changing or influencing the Board, management or
policies of the Company, including any plans or proposals to change the number
or term of directors or the removal of any directors, or to fill any vacancies
on the Board (except as set forth in Section 1); (B) any material change in the
capitalization, stock repurchase programs and practices or dividend policy of
the Company; (C) any other material change in the Company’s management, business
or corporate structure; (D) seeking to have the Company waive or make amendments
or modifications to the Company’s Charter (except as set forth in Section 1) or
the Bylaws, or other actions that may impede or facilitate the acquisition of
control of the Company by any person; (E) causing a class of securities of the
Company to be delisted from, or to cease to be authorized to be quoted on, any
securities exchange; or (F) causing a class of securities of the Company to
become eligible for termination of registration pursuant to Section 12(g)(4) of
the Exchange Act;

(viii)    make any request for shareholder list materials or other books and
records of the Company under Section 48-26-102 of the Tennessee Code or
otherwise; provided, that if Appointee makes such a request solely in
Appointee’s capacity as a director in a manner consistent with his fiduciary
duties to the Company, such material and other books and records

 

4



--------------------------------------------------------------------------------

may not be shared with any other Ancora Party, Member of the Ancora Parties or
Ancora Affiliate, notwithstanding any other provision of this Agreement);

(ix)    institute, solicit, join (as a party) or knowingly assist any
litigation, arbitration or other proceeding against the Company or any of its
current or former directors or officers (including derivative actions), other
than (A) litigation by the Ancora Parties to enforce the provisions of this
Agreement, (B) counterclaims with respect to any proceeding initiated by, or on
behalf of, the Company or its Affiliates against the Ancora Parties or Appointee
or the Replacement and (C) the exercise of statutory appraisal rights; provided
that the foregoing shall not prevent the Ancora Parties from responding to or
complying with a validly issued legal process (and the Company agrees that this
Section 2(a)(ix) shall apply mutatis mutandis to the Company and its directors,
officers, partners, members, employees, agents (in each case, acting in such
capacity) and Affiliates with respect to the Ancora Parties);

(x)    encourage, facilitate, support, participate in or enter into any
negotiations, agreements, arrangements or understandings with respect to, the
taking of any actions by any other Person in connection with the foregoing that
is prohibited to be taken by the Ancora Parties; or

(xi)    request that the Company, directly or indirectly, amend or waive any
provision of this Section 2 (including this clause (a)(xi)), other than through
non-public communications with the Company that would not reasonably be expected
to trigger public disclosure obligations for any party.

The foregoing provisions of this Section 2(a) shall not be deemed to prevent any
Member of the Ancora Parties from (i) communicating privately with the Board or
any of the Company’s senior officers regarding any matter, so long as such
communications are not intended to, and would not reasonably be expected to,
require the Company or any Member of the Ancora Parties to make public
disclosure with respect thereto, (ii) communicating privately with shareholders
of the Company and others in a manner that does not otherwise violate this
Section 2(a) or (iii) taking any action necessary to comply with any law, rule
or regulation or any action required by any governmental or regulatory authority
or stock exchange that has, or may have, jurisdiction over any Member of the
Ancora Parties. Furthermore, for the avoidance of doubt, nothing in this
Agreement shall be deemed to restrict in any way the Appointee or a Replacement
in the exercise of his or her fiduciary duties under applicable law as a
director of the Company.

(b)    At any meeting of the Company’s shareholders during the Standstill Period
(whether annual or special and whether by vote or by written consent) (each a
“Shareholder Meeting”), the Ancora Parties and the Members of the Ancora Parties
shall vote all shares of Common Stock Beneficially Owned by them in accordance
with the recommendation of the Board with respect to (i) the election, removal
and/or replacement of directors (a “Director Proposal”), (ii) the ratification
of the appointment of the Company’s independent registered public accounting
firm and (iii) any other proposal submitted to the Company’s shareholders at a
Shareholder Meeting, in each case as such recommendation of the Board is set
forth in the applicable definitive proxy statement filed in respect thereof;
provided, however, that in the event both Institutional Shareholder Services
Inc. (“ISS”) and Glass Lewis & Co., LLC (“Glass Lewis”) make a recommendation
that differs from the recommendation of the Board with respect to any proposal

 

5



--------------------------------------------------------------------------------

submitted to the shareholders at any Shareholder Meeting (other than Director
Proposals), the Ancora Parties and the Members of the Ancora Parties are
permitted to vote the shares of Common Stock Beneficially Owned by them at such
Shareholder Meeting in accordance with the ISS and Glass Lewis recommendation;
provided, further, that in the event the Appointee or the Replacement has voted
against any publicly announced proposal relating to a merger, acquisition,
disposition of all or substantially all of the assets of the Company and its
subsidiaries or other business combination involving the Company, in each case,
that requires a vote of the Company’s shareholders, the Ancora Parties and the
Members of the Ancora Parties shall be entitled to vote the shares of Common
Stock Beneficially Owned by them in their sole discretion with respect to such
proposal.

(c)    The “Standstill Period” shall begin as of the date of this Agreement and
shall remain in full force and effect until the earlier of (i) the day that is
60 calendar days prior to the date of the 2021 annual meeting of shareholders of
the Company (the “2021 Annual Meeting”) and (ii) the calendar day immediately
following any public announcement by the Company that it has abandoned its
previously announced strategic review process (it being acknowledged and agreed
that if the Company abandons its strategic review process through the
affirmative decision of the Board, it shall make a public announcement thereof
no later than two business days after such abandonment, if any). In the event
the Standstill Period expires on any date that is later than the 10th calendar
day prior to the deadline for shareholder nominations of director candidates for
the 2021 Annual Meeting, the Company shall take all necessary action to extend
such nomination deadline for an additional 10 calendar days following expiration
of the Standstill Period.

3.    Non-Disparagement. During the Standstill Period, (a) the Ancora Parties
shall not, and shall cause their respective directors, officers, partners,
members, employees, agents (in each case, acting in such capacity) and
Affiliates not to make, or cause to be made, by press release or other public
statement to the press or media, any statement or announcement that constitutes
an ad hominem attack on, or otherwise disparages (as distinct from objective
statements reflecting business criticism), the Company, its officers or its
directors or any person who has served as an officer or director of the Company
in the past and (b) the Company shall not, and shall cause its directors,
officers, partners, members, employees, agents (in each case, acting in such
capacity) and Affiliates not to, make, or cause to be made, by press release or
other public statement to the press or media, any statement or announcement that
constitutes an ad hominem attack on, or otherwise disparages (as distinct from
objective statements reflecting business criticism), the Ancora Parties, the
Members of the Ancora Parties or their respective officers or directors or any
person who has served as an officer or director of an Ancora Party in the past).
The foregoing shall not prevent the making of any factual statement including in
any compelled testimony or production of information, either by legal process,
subpoena, or as part of a response to a request for information from any
governmental authority with purported jurisdiction over the party from whom
information is sought.

4.    Director Information. As a condition to the Appointee’s or the
Replacement’s appointment to the Board and any subsequent nomination for
election as a director at the 2020 Annual Meeting, the Appointee or the
Replacement, as the case may be, will provide any information the Company
reasonably requires, including information required to be disclosed in a proxy
statement or other filing under applicable law, stock exchange rules or listing
standards, information in connection with assessing eligibility, independence
and other criteria applicable to

 

6



--------------------------------------------------------------------------------

directors or satisfying compliance and legal obligations, and will consent to
appropriate background checks, to the extent, in each case, consistent with the
information and background checks required by the Company in accordance with
past practice with respect to other members of the Board. If, following the
completion of the Company’s initial background review process, the Board learns
that the Appointee or the Replacement, as the case may be, has committed, been
indicted or charged with, or made a plea of nolo contendre to a felony or a
misdemeanor involving moral turpitude, deceit, dishonesty or fraud, then the
Board may request that the Appointee or the Replacement, as the case may be,
resign from the Board and, in such case, the resulting vacancy shall be filled
in the manner set forth in Section 1(c) of this Agreement.

5.    Disclosure of this Agreement. On the date of this Agreement, the Company
and the Ancora Parties shall jointly issue a press release (the “Press Release”)
announcing this Agreement, substantially in the form attached hereto as Exhibit
A. Prior to the issuance of the Press Release, neither the Company nor the
Ancora Parties shall issue any press release or public announcement regarding
this Agreement or take any action that would require public disclosure thereof
without the prior written consent of the other Party. No Party or any of its
Affiliates shall make any public statement (including, without limitation, in
any filing required under the Exchange Act) concerning the subject matter of
this Agreement inconsistent with the Press Release. During the period commencing
on the date hereof and ending on the date this Agreement terminates in
accordance with Section 15, no Party shall make any public announcement or
statement that is inconsistent with or contrary to the statements made in the
Press Release, except as required by law or the rules and regulations under any
stock exchange or governmental entity with the prior written consent of the
Ancora Parties and the Company, as applicable, and otherwise in accordance with
this Agreement. Notwithstanding the foregoing, (i) the Company acknowledges and
agrees that the Ancora Parties may file this Agreement as an exhibit to an
amendment to Ancora’s Schedule 13D within two business days of the execution of
this Agreement and (ii) the Ancora Parties acknowledge and agree that the
Company may file this Agreement as an exhibit to a Current Report on Form 8-K
within four business days of the execution of this Agreement.

6.    Representations and Warranties.

(a)    The Company represents and warrants to the Ancora Parties that: (a) the
Company has the requisite corporate power and authority to execute this
Agreement and any other documents or agreements to be entered into in connection
with this Agreement and to bind it hereto and thereto; (b) this Agreement has
been duly and validly authorized, executed and delivered by the Company,
constitutes a valid and binding obligation and agreement of the Company and is
enforceable against the Company in accordance with its terms, except as
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium, fraudulent conveyance or similar laws generally
affecting the rights of creditors and subject to general equity principles; and
(c) the execution, delivery and performance of this Agreement by the Company
does not and will not (i) violate or conflict with any law, rule, regulation,
order, judgment or decree applicable to the Company or (ii) result in any breach
or violation of or constitute a default (or an event which with notice or lapse
of time or both could constitute such a breach, violation or default) under or
pursuant to, or result in the loss of a material benefit under, or give any
right of termination, amendment, acceleration or cancellation of, any
organizational document, agreement, contract, commitment, understanding or
arrangement to which the Company is a party or by which it is bound.

 

7



--------------------------------------------------------------------------------

(b)    Each of the Ancora Parties represents and warrants to the Company that:
(a) each Ancora Party and the authorized signatory of such Ancora Party set
forth on the signature page hereto has the requisite power and authority to
execute this Agreement and any other documents or agreements to be entered into
in connection with this Agreement and to bind it hereto and thereto; (b) this
Agreement has been duly authorized, executed and delivered by such Ancora Party,
constitutes a valid and binding obligation and agreement of such Ancora Party
and is enforceable against such Ancora Party in accordance with its terms,
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium, fraudulent conveyance or similar laws
generally affecting the rights of creditors and subject to general equity
principles; (c) the execution, delivery and performance of this Agreement by
such Ancora Party does not and will not (i) violate or conflict with any law,
rule, regulation, order, judgment or decree applicable to Ancora or (ii) result
in any breach or violation of or constitute a default (or an event which with
notice or lapse of time or both could constitute such a breach, violation or
default) under or pursuant to, or result in the loss of a material benefit
under, or give any right of termination, amendment, acceleration or cancellation
of, any organizational document, agreement, contract, commitment, understanding
or arrangement to which such Ancora Party is a party or by which it is bound;
and (d) as of the date of this Agreement, (i) the Ancora Parties Beneficially
Own in the aggregate 1,210,917 shares of Common Stock, (ii) the Ancora Parties
have no other equity interest in, or rights or securities to acquire through
exercise, conversion or otherwise, any equity interest in the Company and
(iii) none of the Ancora Parties is a party to any swap or hedging transactions
or other derivative agreements of any nature with respect to any shares of
Common Stock.

7.    Expenses. Each Party to this Agreement shall bear and pay all fees, costs
and expenses that have been incurred or that are incurred in the future by such
Party in connection with, relating to or resulting from such Party’s efforts and
actions, and any preparations therefor, prior to the execution and delivery of
this Agreement; provided, however, that the Company agrees to reimburse the
Ancora Parties for their reasonable and documented expenses in connection with
the negotiation, execution and effectuation of this Agreement in an amount not
to exceed $30,000 in the aggregate.

8.    Amendment in Writing. This Agreement and each of its terms may only be
amended, waived, supplemented or modified in a writing signed by the signatories
hereto or their respective clients.

9.    Governing Law/Venue/Waiver of Jury Trial/Jurisdiction. Each of the Parties
(a) irrevocably and unconditionally consents to submit itself to the exclusive
personal jurisdiction of the courts of the State of Tennessee or, if
unavailable, the federal court in the State of Tennessee, in each case sitting
in the City of Nashville in the State of Tennessee in the event any dispute
arises out of this Agreement or the transactions contemplated by this Agreement,
(b) agrees that it shall not attempt to deny or defeat such personal
jurisdiction by motion or other request for leave from any such court,
(c) agrees that it shall not bring any action relating to this Agreement or the
transactions contemplated by this Agreement in any court other than state and
federal courts of the State of Tennessee sitting in the City of Nashville, and
each of the Parties irrevocably waives the right to trial by jury, (d) agrees to
waive any bonding requirement under any applicable law, in the case any other
Party seeks to enforce the terms by way of equitable relief, and (e) irrevocably
consents to service of process by a reputable overnight delivery service,
signature requested, to the

 

8



--------------------------------------------------------------------------------

address of such Party’s principal place of business or as otherwise provided by
applicable law. THIS AGREEMENT SHALL BE GOVERNED IN ALL RESPECTS, INCLUDING
WITHOUT LIMITATION VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF THE STATE
OF TENNESSEE APPLICABLE TO CONTRACTS EXECUTED AND TO BE PERFORMED WHOLLY WITHIN
SUCH STATE WITHOUT GIVING EFFECT TO THE CHOICE OF LAW PRINCIPLES OF SUCH STATE.

10.    Specific Performance. The Parties expressly agree that an actual or
threatened breach of this Agreement by any Party will give rise to irreparable
injury that cannot adequately be compensated by damages. Accordingly, in
addition to any other remedy to which it may be entitled, each Party shall be
entitled to a temporary restraining order or injunctive relief to prevent a
breach of the provisions of this Agreement or to secure specific enforcement of
its terms and provisions, and each Party agrees it will not take any action,
directly or indirectly, in opposition to another Party seeking relief. Each of
the Parties agrees to waive any requirement for the security or posting of any
bond in connection with any such relief.

11.    Severability. If at any time subsequent to the date hereof, any provision
of this Agreement shall be held by any court of competent jurisdiction to be
illegal, void or unenforceable, such provision shall be of no force and effect,
but the illegality or unenforceability of such provision shall have no effect
upon the legality or enforceability of any other provision of this Agreement.

12.    Non-Waiver. No failure or delay by a Party in exercising any right, power
or privilege hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any right, power or privilege hereunder.

13.    Entire Agreement. This Agreement constitutes the full, complete and
entire understanding, agreement, and arrangement of and between the Parties with
respect to the subject matter hereof and supersedes any and all prior oral and
written understandings, agreements and arrangements between them. There are no
other agreements, covenants, promises or arrangements between the Parties other
than those set forth in this Agreement (including the attachments hereto).

14.    Notice. All notices and other communications which are required or
permitted hereunder shall be in writing and shall be deemed validly given, made
or served, when delivered in person or sent by overnight courier, when actually
received during normal business hours, or upon confirmation of receipt when sent
by e-mail (provided that such confirmation is not automatically generated), at
the address specified in this Section 14:

If to the Company:

J. Alexander’s Holdings, Inc.

3401 West End Avenue, Suite 260

P.O Box 24300

Nashville, Tennessee 37202

  Attention:

Mark Parkey, President and Chief Executive Officer

  Email:

mparkey@jalexanders.com

 

9



--------------------------------------------------------------------------------

with a copy, which will not constitute notice, to:

Bass, Berry & Sims PLC

150 Third Avenue South, Suite 2800

Nashville, Tennessee 37201

  Attention:

F. Mitchell Walker, Jr.

  Email:

mwalker@bassberry.com

If to Ancora:

Ancora Advisors, LLC

6060 Parkland Boulevard, Suite 200

Cleveland, Ohio 44124

  Attention:

James Chadwick

    

Jason Geers

  Email:

jchadwick@ancora.net

    

jgeers@ancora.net

with a copy, which will not constitute notice, to:

Olshan Frome Wolosky LLP

1325 Avenue of the Americas

New York, New York 10019

  Attention:

Steve Wolosky

    

Ryan Nebel

  Email:

swolosky@olshanlaw.com

    

rnebel@olshanlaw.com

15.    Termination. This Agreement shall cease, terminate and have no further
force and effect upon the expiration of the last day of the Standstill Period as
set forth in Section 2(c), unless earlier terminated by mutual written agreement
of the Parties; provided that the last sentence of Section 2(c) and the entirety
of Sections 7 through 20 shall survive the termination of this Agreement.

16.    Further Assurances. The Ancora Parties and the Company agree to take, or
cause to be taken, all such further or other actions as shall reasonably be
necessary to make effective and consummate the transactions contemplated by this
Agreement.

17.    Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign or otherwise transfer either this
Agreement or any of its rights, interests, or obligations hereunder without the
prior written approval of the other Parties; provided, however, that the Ancora
Parties may assign this Agreement as set forth in Section 1(h). Any purported
transfer requiring consent without such consent shall be void.

18.    No Third Party Beneficiaries. This Agreement is solely for the benefit of
the Parties and is not enforceable by any other Person.

 

10



--------------------------------------------------------------------------------

19.    Interpretation. Each of the Parties acknowledges that it has been
represented by counsel of its choice throughout all negotiations that have
preceded the execution of this Agreement, and that it has executed this
Agreement with the advice of such counsel. Each Party and its counsel cooperated
and participated in the drafting and preparation of this Agreement, and any and
all drafts relating thereto exchanged among the Parties shall be deemed the work
product of all of the Parties and may not be construed against any Party by
reason of its drafting or preparation. Accordingly, any rule of law or any legal
decision that would require interpretation of any ambiguities in this Agreement
against any Party that drafted or prepared it is of no application and is hereby
expressly waived by each of the Parties, and any controversy over
interpretations of this Agreement shall be decided without regard to events of
drafting or preparation.

20.    Counterparts. This Agreement may be executed by the Parties in separate
counterparts (including by fax, jpeg, .gif, .bmp and .pdf), each of which when
so executed shall be an original, but all such counterparts shall together
constitute one and the same instrument.

[The remainder of this page is left blank intentionally.]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have each executed this Agreement on the
date set forth below.

Dated: April 20, 2020

 

J. ALEXANDER’S HOLDINGS, INC. By:  

/s/ Mark A. Parkey

  Name:   Mark A. Parkey   Title:   President and Chief Executive Officer

 

ANCORA ADVISORS, LLC By:  

/s/ Frederick DiSanto

  Name:   Frederick DiSanto   Title:   Chairman and Chief Executive Officer

 

ANCORA MERLIN INSTITUTIONAL LP By:   Ancora Advisors, LLC, its General Partner
By:  

/s/ Frederick DiSanto

  Name:   Frederick DiSanto   Title:   Chairman and Chief Executive Officer

 

ANCORA MERLIN LP By:   Ancora Advisors, LLC, its General Partner By:  

/s/ Frederick DiSanto

  Name:   Frederick DiSanto   Title:   Chairman and Chief Executive Officer

 

ANCORA CATALYST INSTITUTIONAL LP By:   Ancora Advisors, LLC, its General Partner
By:  

/s/ Frederick DiSanto

  Name:   Frederick DiSanto   Title:   Chairman and Chief Executive Officer

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

ANCORA CATALYST LP By:   Ancora Advisors, LLC, its General Partner By:  

/s/ Frederick DiSanto

  Name:   Frederick DiSanto   Title:   Chairman and Chief Executive Officer

 

ANCORA/THELEN SMALL-MID CAP MUTUAL FUND By:   Ancora Advisors, LLC, its
Investment Manager By:  

/s/ Frederick DiSanto

  Name:   Frederick DiSanto   Title:   Chairman and Chief Executive Officer

 

/s/ Frederick DiSanto

FREDERICK DISANTO

 

[Signature Page to Cooperation Agreement]



--------------------------------------------------------------------------------

Exhibit A

Press Release

 

LOGO [g877150g21u92.jpg]

FOR IMMEDIATE RELEASE

J. Alexander’s Enters into Cooperation Agreement with Ancora Advisors

Appoints New Independent Director Carl J. Grassi to its Board of Directors

NASHVILLE, TN, April 20, 2020 — J. Alexander’s Holdings, Inc. (NYSE: JAX) (the
“Company”), owner and operator of J. Alexander’s, Redlands Grill, Stoney River
Steakhouse and Grill and other restaurants, today announced the expansion of its
Board of Directors (the “Board”) to seven directors and the appointment of Carl
J. Grassi to the Board as part of a cooperation agreement (the “Agreement”) with
Ancora Advisors, LLC (“Ancora”). Mr. Grassi will serve as a Class II director,
with an initial term through the Company’s 2020 Annual Meeting of Shareholders
(the “2020 Annual Meeting”), and the Company has agreed to include Mr. Grassi in
the Company’s slate of director nominees for election at the 2020 Annual Meeting
for a three-year term.

“We are pleased to welcome Carl to the Board,” said Lonnie J. Stout II,
Executive Chairman of the Board. “We believe his insight will be an asset as we
move forward with the Company’s previously announced review of strategic
alternatives, which we plan to continue once the COVID-19-related uncertainties
in the business community, the restaurant industry and the financial markets are
resolved and the Company’s performance has returned to levels which will support
an attractive valuation.”

“We anticipate that Carl will bring a unique perspective to the boardroom and
support the Company’s efforts to enhance shareholder value,” added Mark Parkey,
President and Chief Executive Officer of the Company.

Mr. Grassi is a Member at business advisory and advocacy law firm McDonald
Hopkins, LLC (“McDonald Hopkins”) and serves on its Board of Directors.
Mr. Grassi was firm chairman from 2016 to 2019 at McDonald Hopkins after serving
as firm president for nine years. Mr. Grassi is corporate counsel to a number of
middle-market and growth companies. He has extensive experience assisting
clients with corporate law and tax law matters. Mr. Grassi earned a J.D. from
Cleveland-Marshall College of Law in 1984. He received a B.S.B.A. from John
Carroll University in 1981. Mr. Grassi is a member of the Advisory Board of
Ancora Holdings Inc.



--------------------------------------------------------------------------------

Fred DiSanto, Chairman and Chief Executive Officer of Ancora, said, “We are
pleased to have reached this agreement with J. Alexander’s to add Carl to the
Board. We look forward to continuing our collaborative engagement with the Board
and management team to drive long-term value creation for shareholders.”

Under the terms of the Agreement, Ancora and its affiliates have agreed to abide
by customary standstill and voting provisions until the earlier of (i) the 60th
day prior to the Company’s 2021 Annual Meeting of Shareholders and (ii) the day
immediately following any public announcement by the Company that it has
abandoned its previously announced strategic review process. The Agreement will
be included as an exhibit to the Company’s current report on Form 8-K, which
will be filed with the Securities and Exchange Commission.

About J. Alexander’s Holdings, Inc.

J. Alexander’s Holdings, Inc. is a collection of restaurants that focus on
providing high quality food, outstanding professional service and an attractive
ambiance. The Company presently operates 47 restaurants in 16 states. The
Company has its headquarters in Nashville, TN.

For additional information, visit www.jalexandersholdings.com.

About Ancora Advisors, LLC

Ancora Advisors, LLC, is a registered investment adviser with the Securities and
Exchange Commission of the United States. Ancora offers comprehensive investment
solutions for institutions and individuals in the areas of fixed income,
equities, global asset allocation, alternative investments and retirement plans.

Forward-Looking Statements

This press release contains forward-looking statements, which include all
statements that do not relate solely to historical or current facts, such as
statements regarding our expectations, intentions or strategies regarding the
future, including the Company’s plans to continue its review of strategic
alternatives and its efforts to enhance shareholder value. These forward-looking
statements are based on management’s beliefs, as well as assumptions made by,
and information currently available to, management. Because such statements are
based on expectations as to future financial and operating results and other
events and are not statements of fact, actual results may differ materially from
those projected and are subject to a number of known and unknown risks and
uncertainties, including the health and financial effects of the COVID-19
outbreak; the Company’s ability to reopen its restaurants for in-person dining,
and thereafter to reestablish and maintain satisfactory guest count levels and
maintain or increase sales and operating margin in its restaurants under varying
economic conditions; the effect of higher commodity prices, unemployment and
other economic factors on consumer demand; increases in food input costs or
product shortages and the Company’s response to them; the number and timing of
new restaurant openings and the Company’s ability to operate them profitably;
competition within the casual dining industry and within the markets in which
our



--------------------------------------------------------------------------------

restaurants are located; adverse weather conditions in regions in which the
Company’s restaurants are located; factors that are under the control of third
parties, including government agencies; the Company’s evaluation of strategic
alternatives; as well as other risks and uncertainties described under the
headings “Forward-Looking Statements,” “Risk Factors” and other sections of the
Company’s Annual Report on Form 10-K filed with the Securities and Exchange
Commission on March 13, 2020, as amended on April 17, 2020, and subsequent
filings. The Company undertakes no obligation to update any forward-looking
statements, whether as a result of new information, future events or otherwise.

Contacts:

J. Alexander’s Holdings, Inc.

Jessica Hagler

Chief Financial Officer

(615) 269-1900

Ancora Advisors, LLC

James Chadwick

(216) 593-5048